Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 7
Cancelled: 2, 4-5, 8 and 15-16
Added: 17
Therefore, claims 1, 3, 6-7, 9-14 and 17 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/22/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Demuynck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2016/0349854 A1, hereinafter “Hayes”) in view of Diederiks (US 2005/0030292 A1, hereinafter “Diederiks”), and in further view of Myers et al. (US 2013/0076649 A1, hereinafter “Myers”) and Demuynck et al. (US 2010/0079379 A1, hereinafter “Demuynck”).

As to claim 1, Hayes (Fig. 3) discloses a display system (32), comprising 
a flexible display screen (38; Para. 0046) including a front side and a back side (front side and back side);  
a protective cover (38) overlaying the front side of the flexible display screen (Para. 0046);
a plurality of haptic elements (Fig. 13 element 34) arranged in an array on the back side of the screen (Fig. 9; Para. 0095-0096, an interface screen); and 
a controller board (Fig. 13 element 72a) connected to the plurality of haptic elements (34) and the flexible display screen (Fig. 11 element 126) and configured to receive and transmit signals to and from the plurality of haptic elements and the display (Para. 0092, 0095) and to produce a display of a plurality of interactive buttons on the front side of the flexible display screen in locations corresponding to the plurality of haptic elements (Fig. 9; Para. 0087, 0089),
wherein the controller board is configured to produce different configurations of the interactive buttons on the same flexible display screen at different times (Fig. 9; Para. 0089)
the plurality of haptic elements are piezoelectric discs (Fig. 13 element 34; Para. 0095) configured to provide haptic feedback based on touch input provided to the front side of the screen (Para. 0096, a user interface layer) and to detect a touch event with the controller board based on the input provided to the front side of the screen (Para. 0095), 
the haptic feedback comprising actuating the at least one haptic element which detects the touch input (Para. 0095). 
Hayes does not disclose a flexible display screen, 
wherein a thickness of the protective cover, the flexible display screen, and the plurality of haptic elements is less than 1.3 mm; and
wherein the plurality of interactive buttons include at least one first interactive button which corresponds to the location of more than one haptic elements, and all of the more than one haptic elements are actuated in response to touch input detected by a haptic element of the more than one haptic elements. 
However, Diederiks (Fig. 1) teaches a flexible display screen (Para. 0010), and
wherein the interactive buttons (102, 104) include at least one first interactive button (104) corresponding to a location of a plurality of haptic elements (Fig. 2 elements 202; a plurality of haptic elements 202 correspond to an interactive button 104), and all of the plurality of haptic elements are actuated in response touch input detected by at least one haptic element of the plurality of haptic elements (Fig. 2-4; Para. 0022-0024, each piezo electrical elements corresponding to the button 104 are depressed in response to a touch input). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Diederiks to map multiple piezoelectric elements to a button in the device disclosed by Hayes. The motivation would have been to accommodate for buttons that expand beyond two or more graphical pixels (Diederiks; Para. 0022). Further, a flexible display screen would be capable of providing relief feedback (Diederiks; Para. 0010). 
And, Myers teaches wherein a thickness of the protective cover and the flexible display screen is less than 1.3 mm (Para. 0039, 0050, thickness of display screen 0.5mm, thickness of cover layer 0. 2 mm. The combined thickness of the display layer and the cover layer is 0.7 mm). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teaching of Myers to use thin layers in a device disclosed by Hayes/Diederiks. The motivation would have been to decrease the overall thickness of the device. 
Further, Demuynck teaches wherein a thickness of the protective cover, the flexible display screen and the plurality of haptic elements is less than 1.3 mm (Para. 0015, the combined thickness of display layer and haptic element is less than 0.5 mm. Since Myers teaches that the thickness of a cover layer is 0.2 mm. In combination of Myers and Demuynck, the combined thickness of the display layer, cover layer and the haptic layer would be 0.7mm). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Demuynck to use thin haptic layer in a device disclosed by Hayes/Diederiks/Myers. The motivation would have been to decrease the overall thickness of the device (Demuynck; Para. 0042). 

As to claim 3, Hayes (Fig. 13) discloses the display system of claim 1, wherein the flexible display screen is a passive screen which does not include a touch sensing layer (Para. 0095, each of piezoelectric devices functions both to sense a user’s touch and to deliver haptic feedback). 

As to claim 6, Hayes discloses the display system of claim 1, wherein the plurality of haptic elements are mounted on a PCB (Para. 0057, 0094).
As to claim 9, Hayes does not explicitly disclose the display system of claim 6, further comprising a spacer including cutouts.
However, Myers teaches the display system of claim 6, further comprising a spacer including cutouts (Fig. 6 element 18; Para. 0062) which receive the plurality of haptic elements (Para. 0063). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Myers to have the spacer layer with in the device disclosed by Hayes. The motivation would have been to place the haptic elements in the cutouts. 

As to claim 10, Hayes does not disclose the display system of claim 1, further including a protective cover which forms a touch surface including a thickness of less than 500 µm. 
And, Myers teaches further including a protective cover (Para. 0006) which forms a touch surface including a thickness of less than 500 µm (Myers; Para. 0039).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Myers to use a thinner layer in the device disclosed by Hayes/Diederiks. The motivation would been to reduce the overall thickness of the touchscreen device (Myers; Para. 0039). Further, a cover layer is provided for protecting the touchscreen (Myers; Para. 0002). 

As to claim 11, Hayes does not explicitly disclose the display system of claim 1, wherein the flexible display screen is an OLED display. 
However, Diederiks discloses the display system of claim 1, wherein the flexible display screen is an OLED display (Para. 0010).
It would have been obvious to one of ordinary skill in the art to simple substitute the OLED of Hayes for the OLED of Diederiks. The result of such a substitution would have yielded predictable results. 
As to claim 13, Hayes does not disclose the display system of claim 12, wherein the flexible display is a second screen in a laptop computer. 
However, Myers teaches wherein the flexible display is a second screen in a laptop computer (Fig. 3 element 24; Para. 0037, 0055, edge display). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Myers to include a touchscreen on an edge of the display in the device disclosed by Hayes/Diederiks. The motivation would have been to create virtual interface on the sidewall edges of the display device (Myers; Para. 0010). 
 

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, Diederiks, Myers and Demuynck as applied to claim 6 above, and further in view of Wright (US 2008/0142352 A1, hereinafter “Wright”).

As to claim 7, Hayes does not explicitly disclose the display system of claim 6, wherein the thickness of the protective cover, the flexible display screen, and the plurality of haptic elements is less than a thickness of the PCB.
However, Wright teaches wherein the thickness of the protective cover, the flexible display screen, and the plurality of haptic elements is less than a thickness of the PCB (Para. 0016, the thickness of the PB is 1.6 mm which is more than thickness of thickness of the protective cover, the flexible display screen, and the plurality of haptic elements as discussed above). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Wright to use a thicker PCB in a device disclosed by Hayes/Diederiks/Myers/Demuynck. The combination would have merely yielded predictable results (Wright; Para. 0016). 
As to claim 17, Wright teaches the display system of claim 7, wherein a thickness of the PCB is about 1.6 mm (Para. 0016). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes and Diederiks as applied to claim 1 above, and further in view of Jung et al. (US 2014/0082490 A1, hereinafter “Jung”).

As to claim 12, Hayes does not disclose the display system of claim 1, wherein the flexible display is implemented as a keyboard.
However, Jung teaches the display system of claim 1, wherein the flexible display is implemented as a keyboard (Fig. 5). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jung to include a keyboard in the device disclosed by Hayes/Diederiks/Myers/Demuynck. The motivation would have been to provide a keyboard as input means (Jung; Para. 0063). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes and Diederiks as applied to claim 1 above, and further in view of Heubel et al. (US 8,593,409 B1, hereinafter “Heubel”).

As to claim 14, Hayes does not disclose the display system of claim 1, wherein the flexible display is implemented in a vehicle. 
However, Heubel teaches wherein the flexible display is implemented in a vehicle (Col. 1 lines 45-50, Col. 6 lines 54-67). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Heubel and Hayes to include a touchscreen device in a vehicle. The motivation would have been to provide interactive user interface (Heubel; Col. 1 lines 35-50).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Heubel et al.  (US 9,829,977 B2) teaches a haptic array that can be activated in a group (Fig. 1(d)-1(e)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625